—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (De Phillips, J.), dated November 15, 1995, which, upon a fact-finding order of the same court dated October 4, 1995, made after a hearing, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of grand larceny in the fourth degree, adjudged him to be a juvenile delinquent and placed him on probation for two years. The appeal brings up for review the fact-finding order dated October 4, 1995.
*368Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presentment agency (cf., People v Contes, 60 NY2d 620), we find that it was legally sufficient to support the finding that the appellant had committed grand larceny in the fourth degree (see, Matter of Daniel F., 200 AD2d 571). Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the trier of facts, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the fact-finding order is not against the weight of the evidence (cf., CPL 470.15 [5]).
The appellant’s remaining contentions are without merit. Mangano, P. J., O’Brien, Pizzuto, Goldstein and Luciano, JJ., concur.